illegal sentence. 2 See Edwards, 112 Nev. at 708, 918 P.2d at 324.
                Therefore, without considering the merits of any of the claims raised in
                the motion, we conclude that the district court did not err in denying the
                motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Pickering
                                                               P debt tar
                                                                       '           J.

                                                     ras,

                                                                                   J.
                                                               "1/4447
                                                   P arraguirr
                                                    7-           ,



                                                   Saitta

                cc: Hon. Kathleen E. Delaney, District Judge
                     William Eugene Roper
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      2 Appellant's complaint about the presentence investigation report
                did not relate to his criminal record. Even had the claim related to his
                criminal record, appellant failed to demonstrate that the district court
                relied upon a material mistake of fact about his criminal record that
                worked to his extreme detriment. See Edwards v. State, 112 Nev. 704,
                708, 918 P.2d 321, 324 (1996). The information in the presentence
                investigation report appears to have come from the police report. At trial,
                the victim testified that a stun gun was used. While the victim never
                testified that appellant had punched her in the face, the victim did testify
                that she fought and struggled during the kidnapping and robbery.
                Appellant addressed the court personally at sentencing and indicated that
                he had not punched the victim in the face.

SUPREME COURT
         OF
      NEVADA
                                                     2
(C9 1.947A